Title: To George Washington from Bushrod Washington, 8 November 1797
From: Washington, Bushrod
To: Washington, George



Dear Uncle
Rich[mon]d Novr 8. [17]97

I have conversed with Mr Brooke respecting Mrs Forbes and am enabled to get you the following history of that person. She is a widow—a Native of England & without a family—about 50 yrs of age—active & spirited in the execution of her business—sober &

honest—well acquanted with Cookery & in his opinion capable of ordering & setting out a table—her appearance is decent & respectable & such is her general deportment. She does not expect to set at table with the family at any time having never been accustom’d to it—She regards not the trouble of cooking herself when necessary.
Mr Brooke informs me that he had a very excellent Cook, with no other fault than a fondness for liquor (which a town afforded him too many oppertunities of indulging) who is now in Fredg & is to be sold. I shall write to the Gentleman who has him, not to sell him ’till he hears from you. Should you under this character wish to buy or hire him, please address a letter to Mr Geo. Murray of that place. He cook’d for Mr Brook whilst he was in the Government.
at my solicitation Mrs F. has consented to go up directly; so that I hope She will leave this by the next Stage.
The queries proposed by Mr Swan shall be answered in the course of a post or two. Believe me my dear Uncle Yr very aff. Nephew

B. Washington

